In the United States Court of Federal Claims
                                    No. 18-482C
                               (Filed May 21, 2018)
                             NOT FOR PUBLICATION

* * * * * * * * * * * * * * * * * *
                                  *
                                  *
LAND SHARK SHREDDING, LLC, *
                                  *
                 Plaintiff,       *
                                  *
      v.                          *
                                  *
THE UNITED STATES,                *
                                  *
                 Defendant,       *
                                  *
      and                         *
                                  *
TRUSS CRANE, INC., d/b/a ALL      *
PURPOSE DOCUMENT                  *
DESTRUCTION,                      *
                                  *
           Defendant–Intervenor. *
                                  *
                                  *
* * * * * * * * * * * * * * * * * *

                                      ORDER

       For the reasons stated on the record at the conclusion of this afternoon’s oral
argument, defendant’s motion to dismiss this case is GRANTED. Plaintiff, whose
offer was the highest of four submitted in this lowest price technically acceptable
procurement, cannot establish a substantial chance of receiving the award based
solely on errors concerning the evaluation of the awardee. It must also challenge the
acceptability of the other lower-priced offerors to have standing to protest the
award. See United States v. IBM Corp., 892 F.2d 1006, 1011 (Fed. Cir. 1989);
Universal Marine Co., K.S.C. v. United States, 120 Fed. Cl. 240, 248–49 (2015);
Hyperion, Inc. v. United States, 115 Fed. Cl. 541, 550 (2014). The complaint fails to
mention the other offerors, and plaintiff cannot satisfy the “interested party”
requirements of 28 U.S.C. § 1491(b)(1) and 31 U.S.C. § 3551(2) with mere
speculation that the other offerors cannot perform the requirements at the prices
quoted.
       Moreover, plaintiff has waived any ability to challenge the cancellation of an
earlier solicitation of the services being procured, by participating in the subsequent
procurement which resulted in the award to intervenor. See Blue & Gold Fleet, L.P.
v. United States, 492 F.3d 1308, 1314 (Fed. Cir. 2007); see also COMINT Sys. Corp.
v. United States, 700 F.3d 1377, 1381–82 (Fed. Cir. 2012). As a consequence, the
government’s motion to dismiss this case, ECF No. 18, is GRANTED. The Clerk
shall enter judgment accordingly.

IT IS SO ORDERED.


                                        s/ Victor J. Wolski
                                        VICTOR J. WOLSKI
                                        Judge




                                         -2-